DETAILED ACTION
This office action is in response to the application filed on 10 June 2020. Claims 1-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 09 December 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, line 9 of the claim, “a readout circuit” should likely read - - the readout circuit - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light-emitting module”, “a sensing unit” in Claim 1. Based on a review of the Specification, the above-mentioned limitations correspond to the structural features as described in Fig. 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barna et al., US Patent No.: 6,452,666 B1, hereby Barna, in view of Wang et al., US Patent Application Publication No.: 2017/0353707 A1, hereby Wang.
Barna discloses the invention substantially as claimed. Regarding Claims 1, 12, and 15, Barna discloses a time of flight device and method (Figs. 1-2 and 11), comprising:
“a processing circuit (Fig. 1, element 14, disclosing a controller that may be an on-chip processor or computer); 
a light-emitting module, coupled to the processing circuit (Fig. 1, elements 12 and 14); 
a readout circuit, coupled to the processing circuit (Fig. 1, elements 14 and 18); and 
a sensing unit, coupled to the readout circuit (Fig. 1, elements 16 and 18; Fig. 2, element 30, visually disclosing first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30)), 
wherein in a first sensing operation, the processing circuit drives the light-emitting module to emit a first light pulse to a sensing target, and the sensing unit receives and integrates a first reflected light pulse of the sensing target, so that the processing circuit reads an image parameter of the sensing target through a readout circuit (Fig. 11, col. 7, lines 46-60; Fig. 2, element 30, visually disclosing first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30); see also Figs. 1-2),
wherein in a second sensing operation, the processing circuit drives the light-emitting module to emit a . . . light pulse to the sensing target, and the sensing unit receives a second reflected light pulse of the sensing target, so that the processing circuit obtains a distance parameter between the sensing target and the time of flight device according to a time at which the readout circuit reads the second reflected light pulse of the sensing unit (Fig. 11, col. 7, lines 46-60, disclosing repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; Fig. 2, element 30, visually disclosing first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30); see also Figs. 1-2), 
. . . .”
However, although Barna does not expressly disclose the claimed second light pulse, look-up table, reflectivity, or corrected distance parameter, Wang does expressly disclose the following:
“. . . ,
wherein in a second sensing operation, the processing circuit drives the light-emitting module to emit a second light pulse to the sensing target, and the sensing unit receives a second reflected light pulse of the sensing target, so that the processing circuit obtains a distance parameter between the sensing target and the time of flight device according to a time at which the readout circuit reads the second reflected light pulse of the sensing unit (Figs. 1-2 and 7A-7B; Fig. 10, and paragraphs [0044]-[0045], [0087], and [0092]-[0098] (specifically, [0087], [0094], and [0097]), disclosing a double-readout technique, utilizing a light source projecting a sequence of light spots on a surface of a 3D object, determining a distance to the light spot(s), and correcting errors caused by missing timestamps (i.e., low reflectivity); see also paragraphs [0056] and [0078], further defining a timestamp as representing an association between the known value of the laser angle and the corresponding location of the imaged light spot, in which the distance to that light spot may be determined using triangulation), 
wherein the processing circuit obtains a reflectivity of the sensing target by checking a look-up table according to the image parameter, and obtains a corrected distance parameter of the sensing target by correcting the distance parameter according to the reflectivity (Figs. 1-2 and 7A-7B; paragraph [0049], disclosing memory stores look-up tables; Fig. 10, and paragraphs [0044]-[0045], [0087], and [0092]-[0098] (specifically, [0087], [0094], and [0097]), disclosing a double-readout technique, utilizing a light source projecting a sequence of light spots on a surface of a 3D object, determining a distance to the light spot(s), and correcting errors caused by missing timestamps (i.e., low reflectivity); see also paragraphs [0056] and [0078], further defining a timestamp as representing an association between the known value of the laser angle and the corresponding location of the imaged light spot, in which the distance to that light spot may be determined using triangulation).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Barna and Wang (hereby Barna-Wang), to modify the time of flight device and method of Barna to use the claimed second light pulse, look-up table, reflectivity, or corrected distance parameter as in Wang. The motivation for doing so would have been to create the advantage of providing for implementing a low power, 3D imaging system capable of working in a wide range of conditions, including both strong ambient light and poor illumination, on portable, compact electronic devices such as smartphones, tablets, UEs, and the like, while capturing both depth and color image using only one image sensor (see Wang, Figs. 1-2, 7A-7B, and 10, and paragraph [0033]).
Regarding Claims 2 and 13, Barna-Wang discloses:
“wherein the first light pulse (Barna, Figs. 1-2 and Fig. 11, col. 7, lines 46-60; see also Fig. 1, elements 12 and 14, disclosing the controller provides control signals to the light source to project pulses of light to a target, in which it is obvious and well within the teachings of Barna to control light pulses to have a same pulse intensity) and the second light pulse have the same pulse intensity (Wang, Figs. 1-2, and paragraphs [0044]-[0045], which also show the laser light source is controlled by the laser controller, in which it is obvious and well within the teachings of Wang to have first and second light pulses having the same pulse intensity in order to provide consistent and reliable data; see also Fig. 10).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well here.
Regarding Claims 3 and 14, Barna-Wang discloses:
“wherein the processing circuit calculates a time difference between the second light pulse emitted by the light-emitting module (Barna, Fig. 11, col. 7, lines 46-60, disclosing repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also col. 5, lines 54-61; see also Figs. 1-2) and the second reflected light pulse (Wang, Figs. 1-2 and 7A-7B; Fig. 10, and paragraphs [0044]-[0045], [0087], and [0092]-[0098] (specifically, [0087], [0094], and [0097]), disclosing a double-readout technique, utilizing a light source projecting a sequence of light spots on a surface of a 3D object, determining a distance to the light spot(s), and correcting errors caused by missing timestamps (i.e., low reflectivity); see also paragraphs [0056] and [0078], further defining a timestamp as representing an association between the known value of the laser angle and the corresponding location of the imaged light spot, in which the distance to that light spot may be determined using triangulation) of the sensing unit read by the readout circuit, so as to obtain the distance parameter between the sensing target and the time of flight device (Barna, Fig. 11, col. 7, lines 46-60, disclosing repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also col. 5, lines 54-61; see also Figs. 1-2).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well here.
Regarding Claim 4, Barna-Wang discloses:
“wherein the readout circuit (Barna, Fig. 1) comprises: 
a comparator, comprising a first input terminal and an output terminal, wherein the output terminal of the comparator is coupled to the processing circuit (Wang, Figs. 1-2 and 7A-7B, and paragraphs [0081] and [0087], disclosing a comparator; see also Fig. 10); and 
a ramp generator, coupled to the first input terminal of the comparator, and configured to provide a first ramp signal to the first input terminal of the comparator in the first sensing operation (Wang, Figs. 1-2 and 7A-7B, and paragraphs [0064]-[0065], [0081], and [0087], disclosing a comparator and a ramp signal generator (elements 143 and 163); see also Fig. 10).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Barna-Wang, to modify the time of flight device and method of Barna to use the claimed comparator and ramp generator as in Wang. The motivation for doing so would have been to create the advantage of correctly identifying and minimizing errors in timestamps (caused by low reflectivity) that may reduce the minimum resolvable time (i.e., the time resolution) in the timestamps (see Wang, Figs. 1-2, 7A-7B, and 10, and paragraphs [0081] and [0087]).
Regarding Claim 5, Barna-Wang discloses:
“wherein the comparator further comprises a second input terminal, and the second input terminal of the comparator is coupled to a reference voltage (Wang, Figs. 1-2 and 7A-7B, and paragraphs [0064]-[0065], [0081], and [0087], disclosing a comparator, a ramp signal generator (elements 143 and 163), and a reference signal generator (element 159); see also Fig. 10).”
The motivation that was utilized in Claim 4 applies equally as well here.
Regarding Claim 6, Barna-Wang discloses:
“wherein the sensing unit comprises a first pixel circuit and a second pixel circuit, the first pixel circuit (Barna, Fig. 2, element 30, visually disclosing the claimed first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30)) is coupled to the first input terminal of the comparator (Wang, Figs. 1-2 and 7A-7B, and paragraphs [0064]-[0065], [0081], and [0087], disclosing a comparator; see also Fig. 10), the second pixel circuit (Barna, Fig. 2, element 30, visually disclosing the claimed first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30)) is coupled to the second input terminal of the comparator, and the reference voltage (Wang, Figs. 1-2 and 7A-7B, and paragraphs [0064]-[0065], [0081], and [0087], disclosing a comparator, a ramp signal generator (elements 143 and 163), and a reference signal generator (element 159); see also Fig. 10) is from the second pixel circuit (Barna, Fig. 2, element 30, visually disclosing the claimed first and second pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30)).”
The motivation that was utilized in Claim 4 applies equally as well here.
Regarding Claims 8 and 16, Barna-Wang discloses:
“wherein the sensing unit performs the first sensing operation and the second sensing operation non-simultaneously by a plurality of photodiodes in a pixel array (Barna, Fig. 11, col. 7, lines 46-60, disclosing repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also Figs. 1-2).”
Regarding Claims 9 and 17, Barna-Wang discloses:
“wherein the sensing unit performs the first sensing operation and the second sensing operation (Barna, Fig. 11, col. 7, lines 46-60, disclosing repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also Figs. 1-2) simultaneously by different photodiodes in a pixel array (Wang, Figs. 1-2 and 7A-7B; Fig. 10, and paragraphs [0044]-[0045], [0087], and [0092]-[0098] (specifically, [0087], [0094], and [0097]), disclosing a double-readout technique, utilizing a light source projecting a sequence of light spots on a surface of a 3D object, determining a distance to the light spot(s), and correcting errors caused by missing timestamps (i.e., low reflectivity); see also paragraphs [0056] and [0078], further defining a timestamp as representing an association between the known value of the laser angle and the corresponding location of the imaged light spot, in which the distance to that light spot may be determined using triangulation).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well here.
Regarding Claims 10 and 18, Barna-Wang discloses:
“wherein the first light pulse (Barna, Fig. 11, col. 7, lines 46-60, disclosing utilizing a same light pulse, repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also Figs. 1-2) and the second light pulse (Wang, Figs. 1-2, and paragraphs [0044]-[0045], which show the laser light source is controlled by the laser controller, in which it is obvious and well within the teachings of Wang to have first and second light pulses as the same light pulse in order to provide specific/desired data; see also Fig. 10) are the same light pulse (Barna, Fig. 11, col. 7, lines 46-60, disclosing utilizing a same light pulse, repeating steps 110, 112, and 114, and further disclosing calculating the time of flight, i.e., the period that has elapsed from the time the pulse was emitted by the range finder until the light reflected by the target is detected by the pixel, and calculating the range of the target; see also Figs. 1-2).”
The motivation that was utilized in Claims 1, 12, and 15 applies equally as well here.
Regarding Claim 11, Barna-Wang discloses:
“wherein the pixel array of the sensing unit (Barna, Figs. 1-2) comprises a plurality of pixel groups, and each of the pixel groups (Wang, Figs. 9-10, and paragraphs [0091]-[0092] and [0097]-[0098], disclosing pixel clusters (i.e., more than one group); see also Figs. 1-2 and 7A-7B) comprises two first pixel circuits and two second pixel circuits (Barna, Fig. 2, element 30, visually disclosing the claimed plurality of pixel circuits (i.e., Fig. 2 discloses pixels in the pixel array (Fig. 1, element 16), in which each photodiode-type pixel comprises a pixel circuit (element 30)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Barna-Wang, to modify the time of flight device and method of Barna to use the claimed pixel groups as in Wang. The motivation for doing so would have been to create the advantage of allowing an imaging device to determine a timestamp value for light spot pixel-specific outputs in the instance when there is more than one pixel-specific output for a light spot (i.e., pixel cluster) in ultimately determining distance (see Wang, Figs. 1-2, 7A-7B, and 9-10, and paragraphs [0091]-[0092] and [0097]-[0098]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose time of flight operations. For example, the following references show similar features in the claims, although not relied upon: Wang (US 2014/0263953 A1), Fig. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482